OPINION — AG — IT APPEARING THAT THE LIEN FOR PAVING ASSESSMENTS LEVIED AGAINST THE PROPERTY BEFORE ACQUIRED BY THE STATE OF OKLAHOMA WOULD CEASE TO BE A " LIEN " THEREON WHILE OWNED BY THE STATE, IT IS THE FURTHER OPINION OF THE AG THAT THERE WOULD BE NO OBLIGATION WHATSOEVER UPON THE STATE TO PAY SUCH ASSESSMENT, AND THAT THE STATE BOARD OF PUBLIC AFFAIRS WOULD BE WITHOUT AUTHORITY TO PAY ANY INSTALLMENTS OF PAVING ASSESSMENT LEVIED AGAINST THE PROPERTY PRIOR TO THE ACQUISITION OF SUCH PROPERTY BY THE STATE. CITE: OPINION NO. AUGUST 10, 1949 — BOARD OF PUBLIC AFFAIRS, 11 O.S.H. 100, 11 O.S.H. 101, 11 O.S.H. 103, ARTICLE X, SECTION 6, 73 O.S.H. 87 (JAMES C. HARKIN)